Citation Nr: 0900639	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  08-25 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date prior to December 5, 2005 
for the grant of service connection for benign proximal 
positional vertigo (BPPV).


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 

INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which granted service connection for BPPV, 
effective from December 5, 2005 (the date the RO received the 
veteran's claim for an increased rating for service connected 
migraine headaches with dizziness, which it later construed 
as an informal claim for BPPV).  The RO issued a notice of 
the decision in February 2007, and the veteran timely filed a 
Notice of Disagreement (NOD) as to the effective date 
assigned in February 2008.  Subsequently, in June 2008 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
August 2008, the veteran timely filed a substantive appeal.

The veteran requested a Central Office hearing on this 
matter, which was held in November 2008 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.

In a November 2008 document, the veteran relinquished his 
right to have the RO consider, in the first instance, any 
additional evidence offered.  The Board accepts this as a 
valid waiver of initial RO consideration of new evidence 
submitted.  38 C.F.R. § 20.1304(c).

The Board comments that the veteran submitted a specific 
claim for service connection for BPPV, which the RO received 
in August 2006, and as noted above, the veteran had submitted 
a claim for an increased rating for his service connected 
migraine headaches, which the RO received on December 5, 
2005.  The RO also later construed this correspondence as an 
informal claim for service connection for BPPV.  The RO 
denied the veteran's claim for an increased rating for 
migraine headaches in an August 2006 decision and notice of 
decision; the veteran did not appeal the August 2006 
decision, and therefore it is not in appellate status.

The Board also observes that the record appears to raise the 
issue of clear and unmistakable error (CUE) with a prior 
final decision denying service connection for a disability 
manifested by dizziness.  See Hearing Transcript at 3; see 
also Robinson v. Mansfield, 21 Vet. App. 545, 557 (2008) 
(noting that "the Board itself commits error by failing to 
address issues reasonably raised by the record"); accord 
Szemraj v. Principi, 357 F.3d 1370, 1376 (Fed.Cir.2004) 
(discussing VA's duty to "give a sympathetic reading to the 
veteran's filings to determine all claims for recovery 
supported by a liberal construction of those allegations").  
The Board therefore refers this matter to the RO for 
clarification and any indicated action.  


FINDINGS OF FACT

1.	The RO received an informal claim for service connection 
for BPPV on December 5, 2005.

2.	A claim for service connection for "dizzy spells" was not 
pending or otherwise did not remain unadjudicated prior to 
December 5, 2005. 


CONCLUSION OF LAW

An effective date prior to December 5, 2005 for the grant of 
service connection for BPPV is not warranted.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.160, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2006 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The October 2006 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  Although not 
required to do so, it also specifically asked the veteran to 
provide VA with any other supporting evidence in his 
possession and further apprised him of the manner in which VA 
calculates disability ratings and assigns effective dates in 
accordance with Dingess.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
January 2007 RO decision that is the subject of this appeal 
in its October 2006 letter.  Accordingly, the RO provided 
proper VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence. As the issue is one for an 
earlier effective date, any relevant evidence would be dated 
prior to the date at issue, December 5, 2005.  There is no 
indication that there is ant additional evidence pertinent to 
this appeal that has not been obtained.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.




II. Law & Regulations

a. Effective Date 
38 U.S.C.A. § 5110(a) sets forth the provisions governing 
effective dates of awards for compensation.  It provides that 
"[u]nless specifically provided otherwise in this chapter . 
. . the effective date of an award based on an original claim 
. . . shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a) (Emphasis added).   
38 C.F.R. § 3.400 similarly provides that "[e]xcept as 
otherwise provided, the effective date of an evaluation and 
award of . . . compensation . . . will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (Emphasis added).  

b. Informal Claims & Pending Claims
Any communication or action from a claimant indicating an 
attempt to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  38 
C.F.R. § 3.155(a).  Such an informal claim must identify the 
benefits sought, and upon receipt of an informal claim, if 
the claimant has not filed a formal claim, VA must forward an 
application form to the veteran for execution.  38 C.F.R. § 
3.155(a).  If the application form is received within one 
year from date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.160(c) defines a "pending claim" as "[a]n 
application, formal or informal, which has not been finally 
adjudicated."  38 C.F.R. § 3.160(c); accord Ingram v. 
Nicholson, 21 Vet. App. 232, 240 (2007).  The Court has 
determined that "a claim remains pending - even for years - 
if [VA] fails to act on a claim before [it]."  Ingram, 21 
Vet. App. at 240.  In a related vein, an RO or Board decision 
"may be rendered nonfinal when 'the time for appealing 
either an RO or Board decision did not run where [VA] failed 
to provide the veteran with information or material critical 
to the appellate process,'" such as issuing notification of 
the denial of a claim, mailing the claimant a copy of the 
decision, providing notice to the claimant of his appellate 
rights, or failing to issue an SOC.  Id., at 240-41, quoting 
Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002) (en 
banc).  Thus, "time limitations pertaining to a veteran's 
right to appeal an adverse decision do not begin to run until 
the veteran has received proper notice that his claim was 
denied."  Id., at 241.         

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
In September 1971 the veteran submitted a claim for service 
connection for "severe dizzy spells."  By way of a January 
1972 decision and notice of decision, the RO denied service 
connection for "dizzy spells," which it also characterized 
as a "nervous condition with dizziness."  The veteran did 
not file an NOD with that determination.

Thereafter in March 1987 the veteran submitted a document 
indicating that he "would like to reopen my claim for 
disability for dizzy spells."  That same month the RO denied 
service connection for "a seizure disorder."  In its 
decision, the RO discussed the veteran's documented dizzy 
spells in service, the etiology of which had never been 
determined, and noted that he had "no confirmed seizure 
disorder and the assessment was anxiety syndrome with history 
of dizziness."  The RO also noted that it had previously 
denied service connection for an anxiety syndrome with 
dizziness, and further discussed the veteran's then-current 
complaints of and treatment for recurrent dizziness and some 
vertigo.  It outlined that the veteran had undergone a 
complete neurological and psychological work-up, which 
"showed that his primary condition was that of anxiety with 
associated depression . . . ."  The RO also observed that 
the veteran was put on seizure medication, but that this did 
not improve his symptoms.  It further explained that an 
examiner at that time "could not confirm a seizure disorder 
based on present findings and indicated that all of the 
testing indicated a neurotic or psychiatric reason for the 
veteran's current complaints."  Based on the evidence, 
therefore, the RO concluded that "[t]here is no indication 
to show that the currently diagnosed anxiety and depression 
with claimed dizziness was incurred in or aggravated by the 
veteran's service.  A seizure disorder as such is not 
confirmed by the current evidence."  

The RO issued a notice of this decision in April 1987, and 
the veteran timely submitted an NOD that same month, where he 
stated his intent to "appeal your decision to disallow my 
claim for service-connected seizure disorder."  The RO 
issued an SOC in May 1987, which confirmed the denial of 
service connection for a seizure disorder, while also taking 
note of the evidence of dizziness in service previously 
considered in the March 1987 decision.  

In June 1987, the veteran timely submitted a substantive 
appeal of this decision.  In this document the veteran stated 
that:

"The benefits sought by me is for service 
aggravated disability due to the severity of my 
dizzy spells while I was enlisted in the 
military.  I have reviewed the summary of 
evidence and find that some of it is incomplete.  
Upon my enlistment in the service I did complain 
about having headaches. . . . Later on while 
still in the service the headaches were followed 
by a series of blurred vision and dizzy spells.  
I also received no special therapy on the nature 
of cause of this.  I [saw] a doctor in 1985 about 
my dizziness . . . . I have seen different 
doctors at the V.A. Center and they can't 
pinpoint what the cause might be, therefore a 
seizure disorder was thought to be the problem.  
I have been rediagnosed from a seizure disorder 
to that of anxiety and depression.  Therefore I 
believe my disorder to be service connected or 
service aggravated."        

The veteran's accredited representative at that time, C.L.W., 
of Paralyzed American Veterans of America, thereafter issued 
a VA Form 646 in July 1987, which framed the question at 
issue as "[e]ntitlement to service connection for a seizure 
disorder."  C.L.W. acknowledged that the March 1987 RO 
decision had denied service connection for this disorder, but 
contended that "the medical evidence of record would support 
service connection for a seizure disorder," as "[t]he 
medical evidence shows that the veteran currently is 
receiving treatment in the form of medication for seizures 
which are contended to have existed since active military 
service when he complained of dizziness and headaches without 
relief."  

In January 1988 the veteran presented testimony in a hearing 
before the Board.  It was acknowledged at this time that 
medical professionals were having a difficult time diagnosing 
the veteran with a disorder that would account for his 
described dizzy spells.  See January 1988 Hearing Transcript 
at 4, 14-15, 20.  Accordingly, during the hearing, the 
veteran and his accredited representative raised the issue of 
broadening the claim to include entitlement to service 
connection for a headache disorder or a psychiatric disorder, 
either of which might be able to account for the dizziness.  
See January 1988 Hearing Transcript at 3.  The Board noted at 
that time that the only issue certified before it amounted to 
entitlement to service connection for a seizure disorder 
manifested by dizziness.  See January 1988 Hearing Transcript 
at 10.    

Then, in February 1988, the Board issued a Remand of this 
issue, which is characterized as "[e]ntitlement to service 
connection for a claimed seizure disorder."  The Board noted 
that at the veteran's hearing "it was asserted by and in 
behalf of the veteran, essentially, that, although the 
certified issue was for service connection for a seizure 
disorder, the complaints noted in service and thereafter 
suggested either a migraine or a psychiatric disability as 
the etiology of the veteran's complaints," and that "[t]he 
veteran's representative has requested that further 
evaluation be undertaken in order that the cause of the 
veteran's disability may be determined."  Accordingly, the 
Board stated that "[i]n an effort to afford every 
administrative consideration to the veteran's claim," 
further development must occur, to include gathering then-
recent treatment records, as well as affording the veteran VA 
examinations by a psychiatrist and a neurologist "in order 
to determine the nature, extent, and current diagnosis(es) of 
any psychiatric and/or neurological disorder(s) found to be 
present."  

In May 1988 the veteran underwent two VA examinations, one 
conducted by a neurologist (Dr. D.) and the other performed 
by a mental health care provider (Dr. S.).  Dr. D. noted in 
his report that the veteran complained of dizzy spells, but a 
neurological examination was "completely normal."  He also 
noted the veteran's previous treatment involving 
anticonvulsants, which had not abated the dizzy spells.  
Accordingly, Dr. D. concluded that "these episodes at the 
present time cannot be considered to be convulsive seizures.  
They seem to be paroxysmal in occurrence, but have few of the 
other criteria necessary.  The patient has no CNS abnormality 
as best we can determine at the present time."  

Dr. S. similarly noted the veteran's history of dizziness in 
service and post-service, and commented that the veteran had 
been "a diagnostic enigma over the yrs."  After performing 
a mental status examination he concluded that "the only 
psychiatric possibility would be a conversion reaction, and I 
think that it is fairly probable that this is what is causing 
the 'spells.'"  Dr. S. also commented, however, that "the 
symptoms are unusual enough that I do not feel that I can 
express a high degree of medical certainty concerning this 
diagnosis.  It also seems to me that it is quite possible 
that he might have a [sic] unusual variant of either migraine 
or seizure."      

Thereafter, the RO issued a Supplemental Statement of the 
Case (SSOC) in January 1989, where it re-characterized (and 
broadened) the issue as "[e]ntitlement to service connection 
for a claimed seizure disorder and nervous condition."  At 
this time, the RO confirmed its previous denial, noting that 
a "confirmed diagnosis of seizure disorder or nervous 
condition is not shown during service or within the one year 
period following separation from service."  It also 
acknowledged that in the veteran's June 1987 appeal, "he 
indicated that he was appealing for service aggravated 
disability due to the severity of his dizzy spells while he 
was in the military," but the RO nonetheless concluded that 
the evidence of record could not support a favorable 
decision.               

The veteran responded in a February 1989 letter, where he 
noted that "the doctors themselves can't determine what [my] 
problem is . . . ."  He reiterated that "[w]hen I first 
started having these spells in the service, the doctors then 
would just give me a prescription and send me back to my 
unit.  I feel that if they would have treated this more 
seriously, they might have been able to diagnose my problem a 
little sooner."  The veteran also stated that "[w]e need to 
clarify the wording of my diagnosis.  I refer to my condition 
as dizzy spells followed with blurred vision.  You call it a 
seizure disorder."  He again conveyed that "[m]y records 
should clearly show that I was treated but not cured for my 
spells while in the service, and that the treatment then 
didn't resolve my condition."

Also in February 1989 the veteran's accredited 
representative, C.L.W., submitted a VA Form 646, which 
continued to contend that "the evidence of record would 
support entitlement to service connection for a disability 
determined to be a seizure disorder."  

In an April 1989 private medical record by Dr. J.T.H., it was 
noted that the veteran "has had no episodes of vertigo as a 
child or history of seizures," but the RO continued its 
denial of service connection for "a claimed seizure disorder 
and nervous condition" in its September 1989 SSOC.  

C.L.W. submitted a VA Form 646 again in November 1989, and a 
new accredited representative, W.J.K., also filed a 
correspondence in April 1990.  Again, W.J.K. discussed the 
veteran's dizzy spells, and the 1988 VA psychiatric and 
neurological examiners' uncertainty with respect to the 
veteran's medical diagnosis that could account for his dizzy 
spells (i.e., possible conversion reaction or an unusual 
variant of migraine or seizures).  Given the apparent 
inability to pinpoint the veteran's exact diagnosis, W.J.K. 
asked the Board to obtain an independent medical expert 
opinion to determine "whether or not the veteran is 
suffering from a seizure disorder and whether this seizure 
disorder could be an unusual variance of recognized seizure 
disorders and whether or not the veteran's headaches are 
migraine or vascular and whether or nor this is the cause of 
his dizzy spells."  He again reiterated that the veteran had 
received treatment for dizzy spells and headaches during his 
period of active service.  

In August 1990 the Board issued a decision of the following 
issues: entitlement to service connection for a seizure 
disorder; entitlement to service connection for a psychiatric 
disability; and entitlement to service connection for 
headaches.  The Board noted the veteran's in-service 
complaints of dizzy spells and headaches.  It also noted that 
the veteran did not currently have confirmed or positive 
diagnoses of a seizure or a psychiatric disorder, and 
therefore it denied these claims.  As for the headache 
disorder, however, the Board granted this claim, as chronic 
headaches had manifested during the veteran's period of 
active service.

The RO effectuated this favorable decision in October 1990, 
when it assigned a 10 percent evaluation from March 2, 1987.  
It provided a notice of this decision in November 1990.  

The veteran thereafter indicated no objection to any aspect 
of this determination, but in February 1997, March 2002 and 
December 2005 he submitted claims for increased ratings for 
his service connected migraine headaches.  The RO granted 
increased ratings to 30 percent from February 27, 1997 and 50 
percent from February 18, 2002.  

In a March 2002 statement the veteran indicated that "I have 
been living with this condition for the last thirty (30) 
years.  It hasn't gotten any better.  The migraines aren't as 
strong but they've made the dizzy spells more frequent.  That 
is why I'm seeking an increase in my disability rating."  As 
reflected in March 1997, April 2002 and June 2006 VA 
examination reports, the veteran continued to receive a 
diagnosis of migraine headaches or migraine syndrome.      

Then, in August 2006, the veteran filed a claim for service 
connection specifically for BPPV that had recently been 
diagnosed, which, as discussed above, the RO granted 
effective from December 5, 2005.              

b. Discussion
The Board notes that the veteran concedes that the first time 
the RO construed him as having filed an informal claim 
specifically for service connection for BPPV was in December 
2005.  See November 2008 Hearing Transcript at 4-5.  The 
veteran also acknowledges that he did not receive a diagnosis 
of BPPV until approximately 2006, some 30 years post-service.  
See November 2008 Hearing Transcript at 3; August 2008 
Substantive Appeal (noting that "it took over 30 years for a 
doctor to finally diagnose my problem").  Service connection 
cannot be granted in the absence of a present disability, see 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] 
service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability"), and accordingly, pursuant to the applicable 
statute and regulation, the earliest possible date for the 
grant of service connection for the specific disability of 
BPPV falls on the date the RO received the informal claim 
relating to this specific and newly-diagnosed disorder (i.e., 
on December 5, 2005).  To this extent, the Board denies the 
veteran's claim for an effective date prior to December 5, 
2005 for the grant of service connection for BPPV.  

The Board also comments that generally when a veteran-
claimant receives a different or "new" diagnosis and 
submits a claim for compensation for such a diagnosis, this 
constitutes a separate and distinct claim.  See Ephpraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (holding that "[a] 
claim that could not have been adjudicated prior to the 
original notice of disagreement, because all or a significant 
element of that claim had not yet been diagnosed, is a new 
claim although both the new and the prior diagnosis related 
to mental disorders"); Patton v. West, 12 Vet. App. 272, 278 
(1999).   Thus, because the veteran received the specific 
diagnosis of BPPV only recently, and submitted a claim for 
this specifically-diagnosed disorder no earlier than December 
2005, the veteran is not entitled to an effective date 
earlier than the date the RO received his informal service 
connection claim for this disorder.  See 38 C.F.R. § 3.400.   

The Board notes, however, that at his hearing, and in 
numerous correspondences, the veteran has raised a distinct 
matter, namely, that his now, formally-diagnosed BPPV 
(manifested by the sensation of dizziness) actually existed 
continuously prior to the formal diagnosis, that it began 
during his period of active service, and that medical 
professionals from his period of active service and 
thereafter simply could not identify or offer a formal 
diagnosis for his documented "dizzy spells."  See November 
2008 Hearing Transcript at 3.  In this regard, he essentially 
asks the Board to consider: (1) whether it may reasonably 
construe any previously filed (pre-December 5, 2005) 
correspondence as a claim (formal or informal) for service 
connection for vertigo or dizziness; and (2) if such a claim 
(formal or informal) exists prior to December 5, 2005, 
whether the claim has remained "pending" or otherwise 
unadjudicated since the time it was submitted.  See Hearing 
Transcript at 7.  The Board concludes that the evidence, 
coupled with applicable case law, weighs against a finding in 
the veteran's favor.

Initially, the Board determines that the January 1972 RO 
decision, which denied service connection for "dizzy 
spells" became final because the veteran failed to appeal 
this issue after having received notice of the decision and 
his appellate rights.  38 U.S.C.A. § 7105(c) (providing that 
if a veteran does not file an NOD with an RO decision within 
the applicable time period such a decision "shall become 
final").  As such, it cannot be said that this 1972 issue 
has remained "pending" or open since that time.  

Turning to the next period of time, namely, from the time the 
veteran submitted his 1987 claim for dizzy spells, the Board 
notes that the record clearly reflects that medical 
professionals at that time, as well as the Board and the RO, 
had difficulty in identifying or diagnosing the actual cause 
of the veteran's described "dizzy spells."  Nonetheless, 
the record is also clear that the RO and the Board made 
extensive efforts to try to identify the cause of these 
spells, to include ordering specialty examinations and 
broadening or recharacterizing the claim to include 
psychiatric or headache disorders.  The RO and the Board thus 
did not ignore the veteran's claim for service connection for 
dizzy spells in 1987, nor did they proceed with adjudication 
of the veteran's claim without considering the veteran's 
complaints of dizziness, as such complaints were discussed in 
the decisions.  See Ingram v. Nicholson, 21 Vet. App. 232, 
244, 248 (2007).  The Board therefore determines that these 
decisions "constitute[d] an adjudication of [the] claim 
[because they] . . . addresse[d] the claim in a manner 
sufficient for [the veteran] to deduce that the claim [for 
dizzy spells] was adjudicated."  Id., at 247.  Stated 
another way, the facts of the instant case reveal that the 
both the RO and the Board decisions "discusse[d] [the] claim 
in terms sufficient to put the claimant on notice that it was 
being considered and rejected" as it was framed by the 
veteran, and therefore, the decisions "constitute[d] a 
denial of that claim even if the formal adjudicative language 
[did] not 'specifically' deny that claim" of "dizzy 
spells."  Id., at 255.  Because the veteran received at 
least "general notice" of the denial of service connection 
for dizzy spells in the RO and Board decisions, id., at 248, 
the Board cannot conclude that VA failed to adjudicate the 
issue of service connection for a disorder manifested by 
dizzy spells in 1987.  Accordingly, the claim for an 
effective date prior to December 5, 2005 is denied.  

Finally, the Board recognizes that in the veteran's February 
1989 correspondence, he stated that he characterized his 
service connection claim as one for "dizzy spells," while 
the RO characterized it as a claimed seizure disorder, which 
could possibly be construed as a separate informal claim for 
service connection for dizzy spells.  However, as outlined 
above, the veteran at that time had actual knowledge that the 
RO had adjudicated the claim he had filed in 1987, despite 
the fact that it (and the Board in 1988) had re-characterized 
the issue to include entitlement to service connection for a 
claimed seizure disorder, a psychiatric disorder or a 
headache disorder.  


IV. Conclusion 
For the reasons stated above, the Board finds that an earlier 
effective date is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  




ORDER

An effective date prior to December 5, 2005 for the grant of 
service connection for BPPV is denied.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


